Newman, J.
The time within which an appeal from an order may be taken is limited to thirty days from the date of the service of a copy of the order, with -a written notice-of its entry. R. S. sec. 3042. Jurisdiction can be conferred upon this court only by an appeal taken within the time and in the manner provided b'y law. Jurisdiction upon appeal is jurisdiction of subject matter. It is conferred by compliance with the law regulating appeals, and cannot be conferred by consent. So, the time within which an appeal is authorized cannot be extended by consent of the parties; nor has the court power to enlarge the time for taking an appeal. R. S. sec. 2831; Herrick v. Racine W. & D. Co. 43 Wis. 93; Palmer v. Peterson, 46 Wis. 401. No doubt the time Avithin Avhich an appeal may be taken from an order is, in a certain sense, Avithin the power of the party in Avhose favor the order is. He has an option when, or whether, he will set the statute to running by service of the notice. But, having exercised his option, and the time having once commenced to run, he has no further power over it. The law then determines it. The time is determined absolutely by the service of the notice. Leadbetter v. Laird, 45 Wis. 522; Sambs v. Stein, 53 Wis. 569.
By the GovM.— The appeal is dismissed.